Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9,876,952 patent (hereafter ‘952) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Status of Application
This final action is in response to papers filed 2/08/2022 that amend new claims 6, 8 and 10, to recite “the first sensor having a sensor overlap area with the second sensor and a sensor non-overlap area” and “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area.”  New claims 6-10 are pending.  
Response to Arguments
Applicant’s arguments, see page 5, filed June 6, 2021, with respect to defective declaration under 35 USC 251 have been considered but they are not persuasive.  The reply rec’d 2/8/2022 does not address this issue.  As stated in prior non-final action mailed 9/8/2021, the objection of declaration by inventor and respective rejection under 35 USC 251 of pending claims 6-10 is not persuasive at least since each inventor has not signed the declaration since only Gal Shabtay has signed and there is no supplemental sheet with additional inventors signature.  The lack of each inventor signing the reissue declaration was raised in office actions mailed 9/8/2021, 3/30/2021, and 11/17/2020.  Also, the error statement is defective for not linking the declared error of multi-aperture imaging system having first and second cameras as recited in claim 1 to rendering patent partially or wholly inoperative or invalid.  Also, the statement is defective at least since changing from a two camera system to a three camera system is not broadening as implied by the statement.  Further, the statement is defective for not linking the multi-aperture imaging system having 3 cameras where each camera provides a respective image as now recited in claim 6 resolves the declared error.  The addition of a third camera to a previous two camera system regards narrowing.  Thus, for this error, this is a narrowing reissue.  
Applicant’s arguments, see pages 5-6 of remarks, filed Feb. 8, 2022, with respect to the rejection(s) of claim(s) 6-10 under 35 USC 103 have been fully considered and are persuasive in so far as although facts cited in prior action show Dagher and Parulski describe a multi-aperture imaging system having respective fixed field of view for each of three cameras/sensors and a first sensor having a sensor overlap area with a second sensor and a sensor wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in claim 6 and as similarly recited in claims 8 and 10.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of lack of written description. 
Applicant’s arguments, see page 6 of remarks, filed Feb. 8, 2022, with respect to the rejection(s) of claim(s) 6-10 under judicially created obviousness double patenting have been fully considered and are persuasive in so far as although facts cited in prior action show Dagher and Parulski describe a multi-aperture imaging system having respective fixed field of view for each of the three camera/sensors and a first sensor having a sensor overlap area with a second sensor and a sensor non-overlap area and demosaicing process, the references do not describe or suggest , alone or in combination, “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in claim 6 and as similarly recited in claims 8 and 10.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of lack of written description. 
Applicant’s arguments with respect to claim(s) 6-10 have been considered but are moot because the amendment to the claims herein necessitated the new ground of rejection that does 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  At the outset, so the record is clear, although the pending claims do not recite “standard”, “non-standard” or “type” of filter array, the examiner continues to disagree with Applicant interpretation of scope of claimed invention in relation to reliance on these noted terms of “standard”, “non-standard” or “type” of filter array as present in ‘952, as per their remarks pages 5-6 herein, for reasons stated in office action in related reissue 16/384140, mailed March 20, 2020 that discussed those terms.  Likewise, although the pending claims do not recite “non-standard” Bayer filter array (FA or CFA), the examiner continues to disagree with Applicant interpretation of scope of claimed invention in relation to reliance on the non-standard” Bayer filter array as present in ‘952, as per their remarks pages 5-6 herein, for reasons stated in office action in related reissue 16/383618, mailed August 4, 2020 that discussed those terms.  This is not making a rejection or inferring one regarding these noted terms, but instead is noting a disagreement since these noted terms are not determinable in relation to ‘952 for reasons stated in cited office actions in related reissues. This issue with these noted terms is noted due to applicant remark herein relies on use of these noted terms.  In so far as these noted terms are relied on by Applicant herein, the remarks in noted office action is maintained as relevant herein regarding the scope of those terms being undeterminable.  Regarding present issue, essentially, the limitation “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in amended claim 6, and as similarly recited in claims 8 and 10, is not described in the specification of ‘952 patent in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant alleges, on pages 5-6 of their reply, support in ‘952 as follows:  
Support for the amendments is provided for example in [col 7, lines 49-63]: “In use, an image is acquired with imaging system 100 and is processed according to steps illustrated in a flowchart shown in FIG. 10. In step 1000, demosaicing is performed on the Wide overlap area pixels (which refer to the Tele image FOV) according to the specific CFA pattern. If the CFA in the Wide overlap area is a standard CFA, a standard demosaicing process may be applied to it. If the CFA in the Wide overlap area is non-standard CFA, the overlap and non-overlap subsets of pixels may need different demosaicing processes. That is, the Wide overlap area may need a non- standard demosaicing process and the Wide non-overlap area may need a standard demosaicing process. Exemplary and non-limiting non-standard demosaicing interpolations for the overlap area of each of the Wide sensors shown in FIGS. 2-9 are given in detail below.”  

non-standard CFA, the overlap and non-overlap subsets of pixels may need different demosaicing processes”, there is no disclosed/defined different or special demosaicing process as alluded to in ‘952 @ 8:42-45 (text copied below, emphasis herein).  
In this step, the Wide image is interpolated to reconstruct the missing pixel values. Standard demosaicing is applied in the non-overlap area. If the overlap area includes a standard CFA, standard demosaicing is applied there as well. If the overlap area includes a non-standard CFA, a special demosaicing algorithm is applied, depending on the CFA pattern used. In addition, in case the Tele sensor has a CFA, standard demosaicing is applied to reconstruct the missing pixel values in each pixel location and to generate a full RGB color image.  

Further, although ‘952 alludes to a “special” demosaicing algorithm for condition where overlap area is a non-standard CFA, but ‘952 fails to describe that special demosaicing algorithm or  process.  Also, in so far as step 1000 in flowchart of FIG 10 in 952 states “Perform de-mosaicing according to the pixel array,” ‘952 does not further describe a “special” algorithm for condition where overlap area is a “non-standard CFA”  (emphasis herein).  For instance, ‘952 fails to describe how/what the process is regarding “Perform de-mosaicing on the Wide subset image according to the pixel array” for condition where overlap area is a “non-standard CFA.”  (emphasis herein).  Thus, lacking evidence to the contrary, in so far as applicant may have conceived (conception) of the “Perform de-mosaicing” process to require a special algorithm for condition where overlap area is a non-standard CFA, but the applicant fails to provide details in ‘952 to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention regarding “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in amended claim 6, and as similarly recited in claims 8 and 10.  
Declaration
The reissue declaration filed 6/6/2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  Response to remarks above is incorporated herein.  The cited reissue declaration is defective because it fails to identify at least one error with specificity, in as far as merely declaring “Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent” is insufficient, and to the extent that the Applicant relies on aforementioned co-filed preliminary amendment as basis of an error, reliance on the co-filed amendment of the claims does not 
Claims 6-10 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992

Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992